Per Curiam.
One Haack filed a bill in chancery March 2, 1896, against the relators. They appeared and answered March 9, 1896. Replication was filed March 25th. No demand to examine witnesses in open court was made. On February 21, 1898, Haack filed a petition for an order enlarging the time to take testimony, and *329setting forth as his reason for neglecting to introduce testimony at the proper time that his then solicitor informed him that the delay was due to the fact that the court was not ready to take up the matter, and that his said solicitor had left the State of Michigan several months before, and had not returned. The court entered an order granting the prayer of the petition. Relators ask to have this order set aside.
We think the circuit court acted within its jurisdiction, and exercised a proper discretion.
The order to show cause is denied.